DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
The phrase “wherein the thickness of the housing wall in the base portion of the housing and the housing wall in the base portion of the housing” in lines 1-2 should be rewritten as --wherein the thickness of the housing wall in the base portion of the housing and the housing wall in the crimping portion of the housing--.  This is consistent with the specification and claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2, 4, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (PG-PUB 2013/0031985).
Considering claim 1, Wade discloses a sensor apparatus, comprising: 
-  a sensor port 110 (Figure 5; [0087]); 
-  a thin-walled tubular housing 130 coupled to the sensor port 110 and comprising a crimping portion 130a, a base portion 130b, and a step feature 138 that is formed in the housing 130, the step feature partitioning the crimping portion from the base portion (Figure 5; [0072-75]); 
-  sensor components disposed within the interior of the base portion 130b of the housing (Figures 4-5; [0038-57]); and 
-  an electrical connector 120 coupled to the housing 130 and comprising leads 122 electrically coupled to the sensor components and a connector flange (Figure 5; [0067-70]), wherein a rim of the crimping portion of the housing is crimped onto the connector flange 124 such that the electrical connector is retained in the housing (Figure 5; [0075]).
	Considering claim 2, Wade discloses that the sensor components include: 
-  a sense element 52 (Figures 4, 7-10; [0038]); 
-  electronic circuitry 60,70 electrically coupled to the sense element (Figures 4; [0038]); and 
-  one or more electrical conductors electrically coupled to the electronic circuitry, wherein leads of the connector 122 are electrically coupled to the one or more electrical conductors (Figures 4-5; [0047]; [0049]).

Considering claim 8, Wade discloses that the sensor is a pressure sensor, the sensor components includes at least a sense element to measure pressure of a fluid and pressure sensor circuitry coupled to the sense element to convert the pressure sensed by the sense element into an electronic signal, and the port includes a conduit for introducing the fluid to the sense element ([0039-49]).

Considering claim 9, Wade discloses that the sensor is a temperature sensor, the sensor components includes at least a sense element to measure temperature of a fluid and temperature sensor circuitry coupled to the sense element to convert the temperature sensed by the sense element into an electronic signal, and the port includes a conduit for introducing the fluid to the sense element ([0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (PG-PUB 2013/0031985) in view of Stiller et al. (U.S. Patent 6,055,864).
Considering claim 3, Wade fails to explicitly disclose that the one or more electrical conductors include at least one of a flexible printed circuit board, a plurality of electrical wires having connectors at each end, and a plurality of soldered wires.
	However, Stiller discloses that the one or more electrical conductors 14 include at least one of a flexible printed circuit board, a plurality of electrical wires having connectors at each end, and a plurality of soldered wires (Figure 2; Column 4, lines 23-30).
	One of ordinary skill in the art could have simply substituted the use of one of a flexible printed circuit board, a plurality of electrical wires having connectors at each end, and a plurality of soldered wires, as taught by Stiller, for the electro-mechanical clips for connecting the electronic circuitry of the sense element to the connector terminals disclosed by Wade, and the results of the substitution would have been predictable and repeatable.  The interchangeable structures both provide the function of forming an electrical connection between the internal sensing circuitry and the external terminals, and, therefore, the structures are considered functionally equivalent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electrical conductor that includes at least one of a flexible printed circuit board, a plurality of electrical wires having connectors at each end, and a plurality of soldered wires, as taught by Stiller, in the invention by Wade. 

s 5, 10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (PG-PUB 2013/0031985) in view of Mitchell et al. (PG-PUB 2013/0000413).
	Considering claim 5, Wade fails to disclose that the housing includes a plurality of dimples formed in the housing corresponding to a plurality of dimples in the flange of the electrical connector, such that the dimples in the housing engage the dimples in the flange to prevent rotation of the connector in the housing.
However, Mitchell teaches the use of a plurality of dimples in the housing mating with a corresponding plurality of dimples in the flange of an electrical connector for limiting rotation of the connector in the housing (Figures 4B, 5 and 7; [0056]; [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of dimples in the housing mating with a plurality of dimples in the connector to prevent rotation of the connector relative to the housing in the invention by Wade, as taught by Mitchell.  The motivation for doing so is to allow application of torque to the sensors as whole without damaging the internal assemblies ([0090]).
Considering claim 10, Wade discloses a method of assembling a sensor apparatus having a crimped housing comprising: 
-  providing a thin-walled tubular housing on a sensor port, the housing comprising a crimping portion, a base portion, and a step feature that is formed in the housing, the step feature partitioning the crimping portion from the base portion, wherein sensor components are disposed inside the housing (Figures 4-5 and 13; [0038-57]; [0072-75];); 

-  crimping the crimping portion of the housing on the flange such that a rim of the crimping portion is bent onto a top surface of the flange (Figure 13; [0090])
	The invention by Wade fails to explicitly disclose placing a support dye around the base portion of the housing.
	However, Mitchell teaches placing a support dye around the base portion of the housing for crimping the crimped portion about the flange of the connector (Figure 9; [0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a support dye for crimping the crimping portion of Wade, as taught by Mitchell.  The motivation for doing so is to provide a secure connection between the connector and the housing.
Considering claim 15, Wade discloses that the step feature 138 of the housing includes an annular ledge 138a,138b, and wherein the annular ledge supports the flange and provides bending and torsional stiffness to the housing during crimping of the crimping portion (Figure 5, identical structure provides the claimed function).
Considering claim 19, Wade discloses that the sensor is a pressure sensor, the sensor components includes at least a sense element to measure pressure of a fluid and pressure sensor circuitry coupled to the sense element to convert the pressure sensed by the sense 
Considering claim 20, Wade discloses that the sensor is a temperature sensor, the sensor components includes at least a sense element to measure temperature of a fluid and temperature sensor circuitry coupled to the sense element to convert the temperature sensed by the sense element into an electronic signal, and the port includes a conduit for introducing the fluid to the sense element ([0057]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (PG-PUB 2013/0031985) in view of Lee et al. (U.S. Patent 5,150,275).
	Considering claim 6, Wade discloses that the housing is formed, but fails to disclose a stamping process.
	However, Lee teaches forming a housing of a pressure sensor by a stamping process (Figure 1; Column 4, lines 8-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stamping process in the invention by Wade, as taught by Lee.  The motivation for doing so is to provide a unitary body from a single sheet of metal without welds.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (PG-PUB 2013/0031985) in view of Mitchell et al. (PG-PUB 2013/0000413), as applied to claim 10 , above and further in view of Lee et al. (U.S. Patent 5,150,275).
Considering claim 17, Wade, as modified by Mitchell discloses that the housing is formed, but fails to disclose a stamping process.
	However, Lee teaches forming a housing of a pressure sensor by a stamping process (Figure 1; Column 4, lines 8-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stamping process in the invention by Wade, as modified by Mitchell, as taught by Lee.  The motivation for doing so is to provide a unitary body from a single sheet of metal without welds.


Allowable Subject Matter
Claims 7, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a housing of a pressure sensor being formed by a stamping process wherein the thickness of the housing wall in the base portion of the housing and the thickness of the housing wall in the crimping portion varies in accordance with a direction of the stamping process.
	The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of manufacturing a pressure sensor assembly using a first and second dye to crimp a housing about a flange of the electrical connector of the pressure 
	The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of manufacturing a pressure sensor assembly including forming a step feature of the housing having a plurality of protrusions formed on the interior surface of the housing corresponding to a plurality of recesses in the flange of the electrical connector.
	Claim 18 would be allowable if it incorporated the above mentioned claim objection.  The subject matter of claim 18 is consistent with that of allowable claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckhardt and Jones disclose similar subject matter to that of the cited Wade reference in the rejection.
Nishimura discloses forming a pressure sensor housing body by a stamped metal element.
Babala discloses a plurality of protrusion housing for retaining an electrical connector with allowance for rotation of the connector relative to the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 30, 2021